—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered July 23, 1990, convicting defendant, upon a bench trial, of criminal possession of a controlled substance in the second degree and criminal possession of a controlled substance in the seventh degree, and sentencing him to concurrent prison terms of from 3 years to life and 1 year, respectively, unanimously affirmed.
In viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620, 621), the evidence adduced at defendant’s trial that a police officer observed him discard what later proved to be cocaine was legally sufficient to support his conviction. (See, People v Bleakley, 69 NY2d 490.) The police officer’s admittance in making a false entry in his report did not render his testimony incredible. (Compare, People v Quinones, 61 AD2d 765 [1st Dept].) Concur—Murphy, P. J., Kupferman, Ross and Rubin, JJ.